Name: Commission Regulation (EEC) No 1830/80 of 11 July 1980 temporarily suspending certain provisions of Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/24 Official Journal of the European Communities 12. 7. 80 COMMISSION REGULATION (EEC) No 1830/80 of 11 July 1980 temporarily suspending certain provisions of Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice Whereas the suspension measures adopted tempor ­ arily by this Regulation must in no way affect the existing requirements imposed in the case of licences currently valid at the time of its entry into force ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 12 (2) thereof, Whereas Article 9a of Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 296/79 (4), provided for the issue of licences with a long period of validity for products falling within subheadings 1 1 .07 A I b), 11 .07 A II b) and 1 1 .07 B ; whereas this special facility was granted in order to take account of commercial practices concerning the products in question ; whereas, however, in order to avoid speculative use of this extended period of validity, the issue of such licences was made subject to very stringent conditions, consisting in particular in the requirement that the exporter state the destination of the export, actually export to that destination and furnish proof of arrival at destination ; Whereas the situation and the foreseeable trend of the world market in barley and malt and in particular the keen competition and uncertainty on the world market justify a temporary relaxation of the require ­ ments imposed by the existing rules ; whereas, for the period of the marketing year it appears warranted in order to enable those concerned to adapt to market conditions to suspend the requirement that the desti ­ nation of export be stated and that the goods be exported to that destination ; Whereas it is likewise necessary to suspend for the same period the special requirements imposed by the existing rules as regards the release of the securities accompanying applications for such long-period licences ; whereas this suspension must cover the requirement both as to statement of destination and as to the provision of proof of arrival at destination ; Article 1 The following Article is inserted in Regulation (EEC) No 2042/75 : 'Article 9c 1 . In the case of applications for export licences relating to products falling within subheadings 1 1 .07 A I b), 1 1 .07 A II b) and 11.07 B of the Common Customs Tariff, submitted between 1 July 1980 and 30 April 1981 , the provisions of Article 9a shall be suspended. 2. By way of derogation from Article 9, export licences for the products mentioned in paragraph 1 applications for which are submitted between 1 July 1980 and 30 April 1981 shall, at the request of the party concerned, be valid from the day of their issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 :  until 30 September 1981 in respect of licences issued from 1 January to 30 April 1981 ,  until the end of the 1 1 th month following that of issue, in respect of licences issued from 1 July to 31 October 1980 ,  until 30 September 1981 in respect of licences issued from 1 November to 31 December 1980. 3 . By way of derogation from Article 3 of Regu ­ lation (EEC) No 193/75, rights deriving from the licences referred to in paragraph 2 shall not be transferable. ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 188, 26. 7. 1979, p. 1 . (3 ) OJ No L 213, 11 . 8 . 1975, p . 5 . (4) OJ No L 41 , 16 . 2. 1979, p. 34. 12. 7 . 80 Official Journal of the European Communities No L 178/25 4. In the case of licences issued pursuant to paragraph 2, the security shall be :  30 ECU per tonne in the case of licences issued on or before 31 December 1980,  24 ECU per tonne in the case of licences issued between 1 January and 30 April 1981 .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1980 . For the Commission Finn GUNDELACH Vice-President